Citation Nr: 1043079	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-32 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran had active service between March 1943 and June 1945.  
He died in July 2004 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the RO in St. Petersburg, 
Florida, which denied the claim.

The appellant testified before the undersigned in December 2008.  
A transcript has been associated with the file.

The Board remanded for additional development in April 2009.  The 
case returns now for appellate consideration.

In reviewing the claims file, the Board noted that several 
documents were missing.  The Board has attempted reconstruction 
of the file.  The September 2006 Statement of the Case and the 
December 2008 Board hearing transcript were recovered from 
computer backups.  The appellant's VA Form 9 and Form 646 were 
not recovered.  There is no evidence listed on the September 2006 
Statement of the Case or the December 2009 Supplemental Statement 
of the Case that is missing from the file.  The appellant was 
able to make her arguments in person at the Board hearing and she 
has had the opportunity to continue to submit additional evidence 
while the case has been on remand.  The Board finds that there is 
no prejudice to the appellant in proceeding to the merits of this 
case.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2004 as the result of 
cardiopulmonary arrest, respiratory insufficiency and chronic 
obstructive pulmonary disease.  Congestive heart failure was 
listed as a contributing factor.

2.  During his lifetime, the Veteran was service connected for an 
anxiety disorder, rated as 70 percent disabling.  

3.  The Veteran's service connected anxiety disorder did not 
cause or aggravate any of the medical conditions that caused his 
death, nor did the anxiety disorder cause or contribute 
substantially or materially to cause the Veteran's death.

4.  There are no medical records showing treatment for any 
cardiac or pulmonary conditions during service, is related to 
service, or that any cardiac or pulmonary condition was 
manifested within the first post-service year.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 101(4), 1110, 
1131, 1310, 1313, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.57, 3.102, 3.159, 3.303, 3.304, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) held that 
in the context of a claim for cause of death benefits, 
38 U.S.C.A. §  5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a cause of death claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

Prior to initial adjudication of the appellant's claim, a letter 
dated in September 2004 satisfied the duty to notify provisions 
for the second and third Quartuccio elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The RO 
provided Hupp compliant notice in an August 2009 letter.  
Although this letter was not sent prior to initial adjudication 
of the appellant's claim, this was not prejudicial to her, since 
she was subsequently provided adequate notice in August 2009, she 
was provided four months to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in December 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant testified before the undersigned that she had an 
autopsy ordered following the Veteran's death which had not been 
associated with the file.  The Board remanded in part to obtain 
the autopsy report.  While on remand, the RO contacted the 
appellant regarding authorized release forms.  In September 2009, 
the appellant informed the RO that no autopsy had been performed.  
The RO conducted a search regardless.  The Veteran expired at the 
Memorial West hospital in Pembroke Pines.  The final admission 
records were obtained and no autopsy is shown.  The Broward 
County Medical Examiner's office informed the RO in November 2009 
that no autopsy had been performed on the Veteran.  The Board 
finds that further searches would be futile.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In cause of death 
cases, a medical examination or opinion is necessary if there is 
competent evidence to establish the cause of death, an indication 
that the cause of death may be associated with service or a 
service connected disability and insufficient medical evidence to 
render a decision on the claim.  See Daves v. Nicholson, 21 Vet. 
App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The appellant testified before the undersigned that the Veteran's 
remains had been cremated.  The Certificate of Death also shows 
that the Veteran was cremated.  Thus, medical examination of the 
Veteran's remains is not possible.  

As will be discussed below, the causes and contributory 
conditions listed on the Veteran's Death Certificate are cardiac 
and pulmonary conditions.  The Veteran was solely service-
connected for an anxiety disorder.  The appellant contends that 
the anxiety disorder was related to the causes of his death.  The 
Board finds that the cardiac and pulmonary conditions are caused 
and progress outside the ability of a lay observer to witness.  
Thus, the Board finds that the appellant is not competent to 
offer lay evidence that the two are related either causally or by 
contribution.  The Board finds no other evidence of record 
linking the causes of death to the appellant's service-connected 
anxiety disorder.  Additionally, the Board notes that the 
Veteran's causes of death have not been shown to be the direct 
result of service or to have manifested within one year of 
separation from service.  The Veteran's service treatment records 
do not show treatment for cardiac or pulmonary conditions.  The 
appellant has not alleged a direct relationship to service or to 
manifestations within one year of service.  No direct 
relationship or manifestations within one year of service is 
suggested by the remaining evidence.  The appellant's death was 
nearly sixty years after his separation from service.  The Board 
finds that there is no indication of a direct relationship 
between the causes of the Veteran's death and service or 
indication of any manifestations within a presumptive period.  
The Board concludes that a medical opinion is not necessary as no 
competent evidence links the Veteran's service-connected anxiety 
disorder to his causes of death and no evidence links the causes 
of death to service or to manifestations within a presumptive 
period.  

The Board remanded in April 2009 for additional development.  The 
Board remanded to obtain a copy of an autopsy report from either 
the Memorial West hospital or the Broward County Coroner's 
office.  As detailed above, neither location had a record of an 
autopsy on the Veteran.  The appellant denied having an autopsy 
performed after the remand.  The Board finds that this 
instruction has been substantially complied with.  The Board also 
remanded for notice compliant with Hupp.  As detailed above, the 
appellant was provided compliant notice in August 2009.  The 
Board finds that this instruction has been completed in full.  
The Board finds that the prior remand has been substantially 
complied with in full.  Further remand is not warranted.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  
II. Service Connection for the Cause of the Veteran's Death

The appellant contends that the Veteran's death was due to the 
Veteran's service-connected anxiety disorder.  For the reasons 
that follow, the Board concludes that service connection for the 
cause of the Veteran's death is not warranted.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2010).  The death of a veteran will be 
considered as having been due to a service-connected disability 
where the evidence establishes that such disability was either 
the principal or contributory cause of death.  38 C.F.R. § 
3.312(a) (2010).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The issue 
involved will be determined by the exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran.  38 C.F.R. § 3.312(a).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was either 
the principal or a contributory cause of death."  38 C.F.R. § 
3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 
and 1112 (setting forth criteria for establishing service 
connection).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed substantially 
or materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 
(1994). 

Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.  Service connection means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in- service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

The Certificate of Death states that the Veteran died on July [redacted], 
2004 as the result of cardiopulmonary arrest, respiratory 
insufficiency and chronic obstructive pulmonary disease.  
Congestive heart failure was listed as a contributing factor.  

At the time of his death, the Veteran was service-connected for 
an anxiety disorder, rated as 70 percent disabling.  

In order to prevail, the evidence must show that the Veteran's 
anxiety disorder was either a principal or contributory cause of 
the Veteran's death or that the causes of his death were related 
to service.  

The appellant filed a September 2004 statement in which she 
stated that the Veteran had been involved in the D-Day Normandy 
invasion and that he had never been mentally well afterwards.  He 
had been under doctors' care continuously and had been on 
medications.

The appellant's October 2005 Notice of Disagreement states that a 
Dr. A.K. had written a letter prior to the Veteran's death 
showing that the Veteran had a progressive degenerative disease 
that was killing him.  The appellant stated that the papers 
showed that the disease was "connected."

The Board notes that Dr. A.K. had written a statement in support 
of the Veteran's increased rating claim in February 2002.  This 
statement described the Veteran's treatment and his symptoms at 
that time.  There is no indication that the Veteran's anxiety 
disorder was resulting in or worsening cardiac or pulmonary 
functioning.

The appellant testified before the undersigned that she was told 
that the Veteran was taking a variety of medications for his 
psychiatric condition that would affect his heart.  The appellant 
indicated that she had been told this by the Veteran's VA 
psychiatrist, Dr. M., and by a private doctor, Dr. W.C.  

The Board notes that the appellant has had difficulties reporting 
details surrounding this case.  The appellant insisted during her 
hearing with the undersigned that she had an autopsy performed on 
the Veteran.  She has since denied ordering an autopsy and 
records cannot be found that confirm an autopsy.  During her 
hearing, the appellant also reported having been married to the 
Veteran for about fifteen years prior to his death, but could not 
remember the year of their marriage.  The Veteran was also taking 
a large number of medications for several conditions and the 
appellant's report that she had been told that the medications 
were too much for his heart are vague in specifying whether the 
particular anxiety medications were too much, the total 
medications were too much or whether the non anxiety medications 
were too much.  Review of the Veteran's VA and private medical 
records do not mention anxiety medications or medications 
generally causing or worsening the Veteran's heart condition.  
The Board finds that the appellant is simply not reliably 
reporting the details of this case.  The Board finds that the 
appellant is not credible in reporting that a doctor told her 
that the Veteran's anxiety medications were causing or worsening 
the Veteran's heart condition.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations of 
the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 
2009).

The Board acknowledges that the appellant is competent to give 
evidence about what she observes.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  She is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  In 
this case, the Veteran's causes of death were cardiac and 
pulmonary in nature.  The appellant has not stated or testified 
as to how she would know from her personal knowledge or 
observations how the Veteran's anxiety disorder and the 
medication for it either caused or contributed to these 
conditions.  Additionally, the cardiac and pulmonary systems are 
out of sight to the ordinary lay observer.  The Board finds that 
the appellant is not competent to offer lay evidence that the 
Veteran's anxiety disorder caused or contributed to his causes of 
death.

The Veteran's VA treatment records and records from Memorial West 
hospital have been associated with the claims file.  While on 
remand, the Veteran's VA treatment records, including the 
psychiatric notes from Dr. M. were obtained.  None of these 
records support a finding that the Veteran's anxiety disorder 
caused or contributed to cardiac or pulmonary conditions.  There 
is no entry noting that his anxiety disorder medications were 
having an adverse effect on his heart.  

Finally, while on remand, the appellant obtained an April 2009 
letter from a Dr. W.C. in support of her claim.  The letter 
indicates that the doctor thought that the Veteran's anxiety and 
depression were possibly related to his military service.  The 
Board notes that the Veteran's anxiety was already service-
connected for several years prior to his death.  This letter is, 
unfortunately, irrelevant.  

The Board finds that there is no competent evidence linking the 
causes of the Veteran's death to the Veteran's service-connected 
anxiety disorder.  No such relationship is described in the 
medical records.  The Board has found the appellant incompetent 
to offer lay evidence on the point.  The Board concludes that 
service connection for the cause of the Veteran's death on the 
basis of the causes of death caused or contributed to by a 
service-connected disability is not warranted.

The Board has also considered whether the causes of the Veteran's 
death may be directly related to service.  See Hickson.  The 
medical records obtained do not relate the Veteran's cardiac or 
pulmonary conditions to service or any incident thereof.  The 
appellant does not offer evidence or argument on this point.  The 
Board finds that the causes of the Veteran's death are not 
related to service.  

The Board also notes that several cardiac and pulmonary 
conditions are subject to presumptive service connection.  See 
38 C.F.R. §§ 3.307, 3.309 (2010).  The medical records obtained 
do not indicate that any cardiac or pulmonary conditions became 
manifest within one year of service.  The appellant does not 
offer evidence or argument on this point.  The Board finds that 
the causes of the Veteran's death were not manifest within one 
year of service.  

In sum, the Board finds that the Veteran's service-connected 
anxiety disorder did not cause or contribute to the causes of his 
death, the causes of his death were not directly related to 
service and were not manifest within one year of service.  There 
is no other basis on which to award benefits.  As such, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


